       Case 2:20-cv-00095-SMJ     ECF No. 22    filed 05/06/20   PageID.134 Page 1 of 3




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2
                                                                    May 06, 2020
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK     C



                        EASTERN DISTRICT OF WASHINGTON
4
     BRIAN GEORGE PERKS,                         No. 2:20-cv-00095-SMJ
5
                               Plaintiff,        ORDER DENYING MOTION TO
6                                                STRIKE AND DENYING MOTION
                  v.                             FOR DEFAULT JUDGMENT
7                                                WITH LEAVE TO RENEW
     SLI TECHNOLOGIES, INC. DBA
8    ADAPT and DBA SALES LIFT,

9                              Defendant.

10

11         Before the Court, without oral argument, are Plaintiff Brian George Perk’s

12   Motion for Default Judgment, ECF No. 3, and Motion to Strike Defendant’s

13   Answer, ECF No. 4. Plaintiff seeks entry of default judgment against Defendant

14   SLI Technologies, Inc. Having reviewed the motions and the file in this matter, the

15   Court is fully informed and denies both motions for failure to comply with the Local

16   Civil Rules, with leave to renew.

17         As a preliminary matter, the Court construes Plaintiff’s Motion to Strike

18   Defendant’s Answer as a second motion for default judgment. A motion to strike is

19   appropriate where a pleading contains “an insufficient defense or any redundant,

20   immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Here, Plaintiff


     ORDER DENYING MOTION TO STRIKE AND MOTION FOR DEFAULT
     JUDGMENT WITH LEAVE TO RENEW – 1
       Case 2:20-cv-00095-SMJ     ECF No. 22    filed 05/06/20   PageID.135 Page 2 of 3




1    sought to preemptively strike any potential answer that could be filed, regardless of

2    its contents, on the basis of Defendant’s failure to appear. See ECF No. 4. Plaintiff

3    makes no allegations regarding the contents of the Answer, nor could he have done

4    so because no answer had been filed at the time of his motion. As such, Plaintiff’s

5    motion to strike is properly construed as a second motion for entry of default. See

6    McMillen v. J.C. Penney Co., 205 F.R.D. 557, 558 n.1 (D. Nev. 2002) (construing

7    motion to strike as motion for default judgment where plaintiff moved to strike

8    answer as untimely).

9          Having construed Plaintiff’s Motion to Strike as a second motion for default

10   judgment, the Court finds neither motion complies with the Local Civil Rules.

11   Plaintiff filed a “Motion for Entry of Default for No Answer No Appearance and

12   Failure to Provide Evidence” on the same day he filed the instant Motion for Default

13   Judgment and Motion to Strike Defendant’s Answer. ECF Nos. 2, 3 & 4. On

14   April 15, 2020, Plaintiff filed a “Memorandum Notice to Defendant Seeking Entry

15   of Default” indicating he had mailed a “Notice to seek Entry of Default document”

16   to Defendant on April 14, 2020. ECF No. 7. On April 22, 2020, Plaintiff filed a

17   “Memorandum and Declaration of Notice to Defendant Seeking Entry of Def[au]lt”

18   indicating that he had served a copy of the motion seeking entry of default on

19   Defendant on April 3, 2020. ECF No. 8. Plaintiff further indicated that a period of

20   fourteen days had elapsed since service of the notice to Defendant and that


     ORDER DENYING MOTION TO STRIKE AND MOTION FOR DEFAULT
     JUDGMENT WITH LEAVE TO RENEW – 2
       Case 2:20-cv-00095-SMJ    ECF No. 22    filed 05/06/20     PageID.136 Page 3 of 3




1    Defendant had not appeared or otherwise answered the Complaint. Id. at 2. The

2    Clerk of Court entered Default against Defendant on April 23, 2020. ECF No. 9.

3          Local Civil Rule 55(b)(1) states, “No motion for default judgment shall be

4    filed unless an order of default has been entered by the Clerk of Court.”

5    LCivR 55(b)(1) (emphasis added). On April 8, 2020, when Plaintiff filed the above

6    motions, default had not yet been entered and a motion for default judgment was

7    premature. As such, both motions are denied for failure to comply with the Local

8    Civil Rules. Because Default has now been entered against Defendant, Plaintiff is

9    granted leave to renew in accordance with the local rules.

10         Accordingly, IT IS HEREBY ORDERED:

11         1.    Plaintiff’s Motion for Default Judgment, ECF No. 3, and Motion to

12               Strike Defendant’s Answer, ECF No. 4, are DENIED with leave to

13               renew.

14         2.    If Plaintiff files a renewed motion, he should file a single motion

15               seeking default judgment.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to pro se Plaintiff and counsel for Defendant.

18         DATED this 6th day of May 2020.

19
                        _________________________
20                      SALVADOR MENDOZA, JR.
                        United States District Judge

     ORDER DENYING MOTION TO STRIKE AND MOTION FOR DEFAULT
     JUDGMENT WITH LEAVE TO RENEW – 3
